DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2016/0049583) in view of Choi (US PGPub 2007/0164266) and Tsai (US PGPub 2020/0136039).
Regarding claim 10, Huang discloses in Figs. 3A-9, forming a first electrode (502 starting at Fig. 5A, para. [0047-0048]) within a trench of a dielectric layer (para. [0045-0046]:  104/302); 
depositing a first portion of a metal oxide layer (508, para. [0050]:  HfO2; 308, Figs. 3A & 9, para. [0024]) within a recessed area of the first electrode and; and 
forming a second electrode (512/514, para [0052]:  Ti; 310/312 in Figs. 3A & 9, para. [0024-0025]) directly adjacent and over the metal oxide layer (508).  Huang further discloses that the recessed area of the first electrode made by a micro-trench method (para. [0047]: micro-trench 304) produces corner regions (para. [0026]:  311a & 311b) that enhance a localized electric field that provides increased performance of the RRAM cell.
Huang appears not to explicitly disclose recessing the area of the first electrode (i.e., the recessed area is formed as such).
Choi discloses in Figs. 3-5, forming a bottom electrode (145) of an RRAM device by standard damascene BEOL interconnect process (para. [0038]) and further recessing an area of the bottom electrode (para. [0039] recessing to form 2nd trench 147) to produce a recessed area with corner regions to contain the memory layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the recessed area by way of the standard BEOL process as in Choi, in place of the micro-trench method of Huang, to provide more a compatible process to simplify integration, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing, the method includes recessing the area of the first electrode.
Huang as combined appears not to explicitly disclose depositing a second portion of the metal oxide layer over and directly adjacent a barrier metal layer.  (Huang in para. [0023] discloses that a diffusion barrier may be disposed below the bottom electrode but does not further describe or illustrate details.)
Tsai discloses in Figs. 3-8, forming a bottom electrode (700, para. [0033]) of an RRAM device (800, para. [0033]) by way of a standard damascene BEOL interconnect process utilizing a robust, multilayer barrier stack (500, para. [0027]) immune to discontinuities which cause metal diffusion, thus providing greater reliability (para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barrier stack of Tsai in Huang as combined to implement the barrier as alluded to by Huang and to increase reliability.  In so doing, the method includes depositing a second portion of the metal oxide layer over and directly adjacent a barrier metal layer.  (The Examiner notes that in combination, the resistance switching metal oxide layer 508 of Huang would be over and directly adjacent the barrier metal layer as is 810 over 500 in Fig. 8 of Tsai). 
Regarding claim 11, Huang as combined therein discloses that one or more corner regions are present in the metal oxide layer between the first electrode and the second electrode based on the recessing the area of the first electrode prior to the depositing the metal oxide layer (Huang, para. [0026]:  corners 311a & 311b).
Regarding claim 12, Huang further discloses enhancing a localized electrical field as a function of one or more corner regions being present in the metal oxide layer between the first electrode and the second electrode (Huang, para. [0026]:  corners 311a & 311b).
Regarding claim 13, Huang as combined further discloses that the forming the first electrode comprises forming one or more corners comprising an under-convex-shape (see rejection of claim 10, above).
Regarding claim 14, Huang as combined further discloses that the forming the first electrode comprises forming a three-dimensional shaped first electrode in the trench of the dielectric layer (see rejection of claim 10, above).
Regarding claim 15, Huang as combined further discloses that the forming the first electrode comprises forming one or more corners using chemical mechanical processing and wet etch processes (Choi, para. [0038]:  CMP of first electrode prior to recessing; Tsai, para. [0026]:  wet etch to remove photoresist prior to deposition of first electrode materials.  The Examiner notes that the forming of the first electrode includes any and all method steps necessary to the first electrode formation and not excluded as separately recited processes.  The Examiner further notes that the corners recited in claim 15 do not have antecedents in claim 10).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Choi and Tsai, and further in view of Husher (US Patent No. 6,753,592).
Regarding claim 16, Huang further discloses forming a first metal line (106, para. [0045}) in the trench of the dielectric layer (dielectric layer is construed to comprise 104/302), wherein the first electrode (306) is located directly over the first metal line; and forming a second metal line (320, para. [0063]) directly over and directly adjacent the second electrode (310/312).
Huang as combined further discloses that the first (i.e., bottom) electrode/metallization formed within the barrier-lined trench comprises a combinations of metals (Tsai, para. [0031]).  The Examiner notes that “directly adjacent” is interpreted to mean that there are no intervening elements between the directly adjacent elements, whereas “directly over” is interpreted as distinct from “directly adjacent” and implies directly linear alignment between the elements with respect to a reference direction determined by elements recited as being over/under each other.
Huang as combined appears not to explicitly disclose that the first electrode is located directly adjacent the first metal line.
Husher discloses in Figs. 7-11 metallization formed within a trench comprising multiple layers of different metals (metals 1A, 1B) to provide thick metal and low interconnect resistance simultaneously with thin metal for local interconnect/contact electrode (col. 6, lines 35-47; Figs. 9-11, col. 10, line 54 to col. 11, line 8:  dual layer metallization in single trench saves a first layer patterning process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a multi-metal, multi-layer trench metallization of the first electrode directly over and directly adjacent the first metal line as in Husher, in place of the multi-level patterning method of Huang as combined, to simplify the process by eliminating a patterning step, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing the first electrode is located directly adjacent the first metal line.

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 7-8 of the remarks with regard to claim 10 that, respecting “the metal oxide layer over and directly adjacent a barrier metal layer” and “a second electrode directly adjacent and over the metal oxide layer”, “both ‘directly adjacent’ and ‘over’ limitations must be met.  None of the…cited references…suggest the elements of claim 10.”
The argument is not persuasive.  The term “directly adjacent” is interpreted in context to mean that the respective elements have no intervening elements between them; and “over” is interpreted to be directional.  In the current combination of Huang with Choi and Tsai, the second electrode (310/312, Huang, Fig. 3A) is indeed over and directly adjacent the metal oxide layer (308, Huang, Fig. 3A); and a second portion of the metal oxide layer is over and directly adjacent a barrier metal layer, i.e., in combination, the resistance switching metal oxide layer 508 of Huang would be over and directly adjacent the barrier metal layer as is 810 over 500 in Fig. 8 of Tsai.
The Applicant argues on 8-9 of the arguments with regard to claim 16, “As a first matter, with regard to the rejection of claim 16, the Patent Office asserts that the claimed “dielectric layer” of claim 16 is both 104 and 302 of the Huang reference.  Assignee’s representative submits that 104 and 302 are two distinct layers with distinct features and positioning relative to the other elements in the RRAM structure… Second, there is no disclose, suggestion or teaching of ‘forming a first metal line in the trench of the dielectric layer, wherein the first electrode is located directly adjacent and directly over the first metal line’ (emphasis added). The Office Action asserts that the claimed ‘metal line’ is 106 of the Huang reference. However, metal interconnect layer 106 is provided within lower ILD layer 104 and therefore the elements ‘forming a first metal line in the trench of the dielectric layer, wherein the first electrode is located directly adjacent and directly over the first metal line’ (emphasis added) are not met because 104 is not the recited ‘dielectric layer’ of claim 10 and there is no teaching, disclosure or suggestion of ‘first metal line in the trench of the dielectric layer’ because the 106 is within the 104 not the ‘trench of the dielectric layer’ as the trench is asserted to be 304 of the Huang reference.”
The argument is not persuasive.  Applicant’s arguments are respective of primary reference Huang.  However, the combination replaces Husher’s trench-defined multi-layer metallization shown in Fig. 11 for the structures detailed by Applicant’s arguments.  Thus, Applicant’s arguments are inapposite.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891